 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 GUILLERMO TRUJILLO CRUZ,                        Case No. 1:19-cv-0994-AWI-JLT (PC)

12                  Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                   TO WITHDRAW FIRST AMENDED
13                  v.                             COMPLAINT
14 LT. J. OSTRANDER, S. SAVOIE,
                                                   (Doc. 11)
15                  Defendants.
                                                   THIRTY-DAY DEADLINE
16

17         Plaintiff’s complaint was recently screened and found to state a cognizable First Amendment
18 retaliation claim against CO Savoie and a Fourteenth Amendment equal protection claim against

19 Lt. Ostrander. (Doc. 8.) Plaintiff was then directed to file a notice as to whether he wished to

20 proceed on the complaint as screened, to stand on his complaint, or to file a first amended

21 complaint. Shortly thereafter, plaintiff filed a first amended complaint. (Doc. 10.) Plaintiff has now

22 filed a motion titled “Plaintiff Request for the Courts to Return the Incomplete Amended

23 Complaint,” which the Court construes as a motion to withdraw the first amended complaint and

24 leave to file a second amended complaint. (Doc. 11.) Good cause appearing, the Court ORDERS

25 that:

26         1. Plaintiff’s motion to withdraw (Doc. 11) is GRANTED;
27         2. The first amended complaint (Doc. 10) is STRICKEN;
28         3. Plaintiff shall file a second amended complaint within thirty days from the date of this

                                                     1
 1              order;
 2        4. The Clerk of Court shall send plaintiff a copy of his original complaint (Doc. 1) and the
 3              first amended complaint (Doc. 10).
 4
     IT IS SO ORDERED.
 5

 6     Dated:     February 25, 2020                        /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
